Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene et al. (US. Pub. NO. 2002/0096572 A1; hereinafter “Chene”) in view of Kliem et al. (US. Pub. No. 2016/0288615 A1; hereinafter “Kliem”).

Regarding claim 1, Chene teaches air conditioning system for a vehicle (see Chene, fig. 1, 32, fig. 2, 44, 41), comprising: 
an air conditioning bus (see Chene, fig. 1, communication bus 30, para. [0013]); 
an air conditioning device (See Chene, fig. 1, 2, HVAC 41);
an operator control element for setting at least one target parameter of the air conditioning device (see Chene, fig. 1, PDA 12); 
a gateway device which is connected at least to the air conditioning device via the air conditioning bus (see Chene, fig. 1, 2, cradle 23, or receiver 50), 
wherein the gateway device is designed to communicate as a master on the air conditioning bus and comprises a control device for controlling the air conditioning device (see Chene, fig. 1, 2, controller 32, para. [0014-15]), and wherein the gateway device is designed to communicate as a slave on a vehicle bus (see Chene, fig. 2, cradle 23, bus 30).
Chene is silent to teaching that wherein the vehicle bus differs from the air conditioning bus. 
In the same field of  endeavor, Kliem teaches a system wherein the vehicle bus differs from the air conditioning bus (see Kliem, para. [0004, 0057], CAN and retrofit AC bus; fig. 2, bus 42, 40).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chene with the teaching of Kliem in order to provide air conditioning to existing vehicles (see Kliem, para. [0004]). 

Regarding claim 2, the combination of Chene and Kliem teaches air conditioning system according to claim 1, wherein the air conditioning device and/or the operator control element are each embodied as a slave of the air conditioning bus (see Chene, fig. 2, HVAC 41, para. [0015]).

Regarding claim 3, the combination of Chene and Kliem teaches air conditioning system according to claim 1, wherein the gateway device is designed to initiate a communication sequence with at least one bus user, in particular the air conditioning device and/or the operator control element (see Chene, fig. 1, bus 30 to control 32, para. [0013]).

Regarding claim 4, the combination of Chene and Kliem teaches air conditioning device according to claim 1, wherein the gateway device comprises at least one, in particular plug in, communication device, for wireless communication, wherein the communication device is designed to communicate with a mobile terminal (see Chene, fig. 2, receiver 50).

Regarding claim 5, the combination of Chene and Kliem teaches air conditioning system according to claim 4, wherein the gateway device is designed: 
to receive a target parameter from a mobile terminal (see Chene, fig. 1, desired temp, para. [0013-15]); 
to generate a control command using the target parameter (see Chene, fig. 1, controller 32); and
to transmit the control command for controlling the air conditioning device to the air conditioning device (see Chene, fig. 2, HVAC 41).

Regarding claim 6, the combination of Chene and Kliem teaches air conditioning system according to claim 1, wherein the gateway device comprises an interface for transmitting and/or for receiving vehicle data from a vehicle bus, wherein the gateway device is designed to control the air conditioning device using the received vehicle data (see Chene, fig. 1, bus 30, interface 23).

Regarding claim 8, the combination of Chene and Kliem teaches air conditioning system according to claim 1 wherein the gateway device comprises a communication device for communicating in a cellular network (see Chene, fig. 1, cell unit 25, para. [0012]).

Regarding claim 9, the combination of Chene and Kliem teaches air conditioning system according to claim 1, wherein the gateway device has at least one sensor for acquiring sensor data, wherein the gateway device is designed to transmit the sensor data to the air conditioning device via the air conditioning bus and/or to generate control commands using the sensor data (see Chene, fig. 1, sensor 25, para. [0015]).

Regarding claim 10, the combination of Chene and Kliem teaches gateway device according to claim 1, comprising: 
at least one first communication device for wirelessly receiving target parameters (see Chene, fig. 2, receiver 50); 
a control device for controlling an air conditioning device using the target parameters (see Chene, fig. 1, PDA 12); and 
a second communication device for communicating on an air conditioning bus; wherein the gateway device is designed to communicate as a master on the air conditioning bus (see Chene, fig. 1, bus 30, controller 32).

Regarding claim 11, the combination of Chene and Kliem teaches Gateway device according to claim 10, wherein the gateway device is designed to initiate a communication sequence with another bus user (see Chene, fig. 1, controller 32, 34, 36, 38).

Regarding claim 14, the combination of Chene and Kliem teaches Air conditioning system according to claim 1, wherein the air conditioning device is a heater and the target parameter is a setpoint temperature value (See Chene, HVAC 41, desired temp).

Regarding claim 16, the combination of Chene and Kliem teaches Air conditioning system according to claim 8 wherein the communication device is a plug-in cellular communication device (See Chene, fig. 1, 25 cell unit, para. [0012]).

Regarding claim 17, the combination of Chene and Kliem teaches Air conditioning system according to claim 9, wherein the at least one sensor is a pressure sensor and/or a temperature sensor and can be plugged together with a circuit board (see Chene, fig. 1, sensor 25, para. [0015]).

Regarding claim 18, the combination of Chene and Kliem teaches Gateway device according to claim 11, wherein the another bus user is a slave of the air conditioning bus (see Chene, fig. 1, bus 30, controllers 32-38).

Regarding claim 12, Chene teaches Method for setting a parameter of an air conditioning device, comprising: 
wirelessly receiving at least one target parameter via a network at a gateway device (see Chene, fig. 2, receiver 50); 
processing the at least one target parameter by means of the gateway device and generating at least one control command (see Chene, fig. 1, desired temp, para. [0013-15]);
 setting a parameter of an air conditioning device using an air conditioning bus, wherein the parameter is determined by the gateway device on the basis of the at least one control command (see Chene, para. [0012-15]).
wherein the gateway device is designed to communicate as a master on the air conditioning bus and comprises a control device for controlling the air conditioning device (see Chene, fig. 1, 2, controller 32, para. [0014-15]), and wherein the gateway device is designed to communicate as a slave on a vehicle bus (see Chene, fig. 2, cradle 23, bus 30).
Chene is silent to teaching that wherein the vehicle bus differs from the air conditioning bus. 
In the same field of endeavor, Kliem teaches a method wherein the vehicle bus differs from the air conditioning bus (see Kliem, para. [0004, 0057], CAN and retrofit AC bus; fig. 2, bus 42, 40).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chene with the teaching of Kliem in order to provide air conditioning to existing vehicles (see Kliem, para. [0004]). 

Regarding claim 13, the combination of Chene and Kliem teaches Computer-readable storage medium which contains instructions which cause at least one processor to implement a method according to claim 12 when the instructions are executed by the at least one processor (see Chene, fig. 1).

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene and Kliem as applied to claims 4 and 12 above, and further in view of Gage et al. (US. Pub. No. 2018/0148008 A1; hereinafter “Gage”).

Regarding claim 15, the combination of Chene and Kliem teaches Air conditioning device according to claim 4, wherein the communication device is a plug-in communication device (see Chene, fig. 1, cradle 23).
The combination of Chene and Kliem is silent to teaching that the wireless communication is Bluetooth.
In the same field of endeavor, Gage teaches a device wherein the wireless communication is Bluetooth (see Gage, para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chene and Kliem with the teaching of Gage in order to efficiently control the temperature of a vehicle (see Gage, para. [0004-5]). 

Regarding claim 19, the combination of Chene and Kliem teaches Method according to claim 12. 
The combination of Chene and Kliem is silent to teaching that wherein the network is a cellular network.
In the same field of endeavor, Gage teaches a method wherein the network is a cellular network (see Gage, para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chene and Kliem with the teaching of Gage in order to efficiently control the temperature of a vehicle (see Gage, para. [0004-5]). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648